COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        Andrew Darnell Sampy v. The State of Texas

Appellate case number:      01-16-00222-CR

Trial court case number:    1331137

Trial court:                209th District Court

       Appellant’s court-appointed counsel has filed a motion to withdraw from
representation accompanied by a brief concluding that the above-referenced appeal is
frivolous. See Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967); In
re Schulman, 252 S.W.3d 403, 406–08 (Tex. Crim. App. 2008).
       Counsel’s motion does not comply with the requirements of Texas Rule of
Appellate Procedure 6.5(a), (b). Accordingly, appellant’s appointed counsel is ordered
to file with the Clerk of this Court within 14 days of the date of this order an
amended motion to withdraw that complies with Texas Rules of Appellate
Procedure 6.5. See TEX. R. APP. P. 6.5(a), (b); In re Schulman, 252 S.W.3d at 410.
        Further, counsel has not filed a letter in accordance with Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014), “to (1) notify [her] client of the motion to withdraw
and the accompanying Anders brief, providing him with a copy of each, (2) inform him
of his right to file a pro se response and of his right to review the record preparatory to
filing that response, (3) inform him of his pro se right to seek discretionary review should
the court of appeals declare his appeal frivolous,” and (4) “notify [her] client that, should
he wish to exercise his right to review the appellate record in preparing to file a response
to the Anders brief, he should immediately file a motion for pro se access to the appellate
record with the applicable court of appeals,” which letter includes “a form motion . . .,
lacking only the appellant’s signature and the date, . . . inform[ing] the appellant that, in
order to effectuate his right to review the appellate record pro se, should he choose to
invoke it, he must sign and date the motion and send it on to the court of appeals within
ten days of the date of the letter from appellate counsel.” Id. at 319–20.
       Accordingly, we order counsel to send a letter and a form motion, such as the
motion attached to this order, to the appellant in accordance with Kelly. Id. We further
order appellant’s appointed counsel to notify us, in writing, that she has “(1) informed the
appellant of the motion to withdraw and attendant Anders brief, (2) provided the
appellant with the requisite copies while notifying him of his various pro se rights, and
(3) supplied him with a form motion for pro se access to the appellate record.” Id. at 320.
Counsel shall send the required letter to his client and shall file the required notice
with the Clerk of this Court within 14 days of the date of this order.
       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                     Acting individually

Date: October 25, 2016
Return to:
First Court of Appeals
301 Fannin Street
Houston, Texas 77002


                               No. 01-___-__________-CR
_________________                          §                   COURT OF APPEALS
                                           §                   1ST DISTRICT
The State of Texas                         §                   HOUSTON, TEXAS


                     Pro se Motion for Access to Appellate Record
To the Honorable Justices of Said Court:
       Appellant’s appointed counsel has filed a brief in the above styled and numbered
cause pursuant to Anders v. California, 386 U.S. 738 (1967).
       Appellant now moves this Court to provide him with a copy of the appellate
record including the clerk’s record and the court reporter’s record for use in preparing his
pro se response to counsel’s brief.
      Appellant requests an extension of time of 30 days from the granting of this
motion to file a pro se response to counsel’s Anders brief.
                                           Respectfully submitted,


                                           _______________________
                                           Pro se Appellant
                                           _____________ Unit,TDCJ # __________
                                           ____________, Texas _______


                                  Certificate of Service
       This is to certify that on ____________, a true and correct copy of the above and
foregoing document was served by mail on the Harris County District Attorney’s Office
at 1201 Franklin Street #600, Houston, Texas 77002.
                                           _______________________
                                           Pro se Appellant